Exhibit 10.3

 

MORTGAGE SUPPLEMENT NO. 1 (CIT Loan)

 

THIS MORTGAGE SUPPLEMENT NO. 1 (CIT Loan), dated September 21, 2005 (this
“Mortgage Supplement No. 1”), is executed by SkyWest Airlines, Inc., a Utah
corporation (“Borrower”).

 

W I T N E S S E T H :

 

WHEREAS, that certain Aircraft Mortgage and Security Agreement (CIT Loan) dated
as of the date first set forth above (the “Mortgage”), between Borrower and
C.I.T. Leasing Corporation, as Lender and as Security Trustee, in its capacity
as Security Trustee, (“Security Trustee”) provides for the execution and
delivery of a supplement thereto substantially in the form hereof, which shall
particularly describe the Aircraft (such term and other defined terms in the
Mortgage being herein used with the same meanings) and any Replacement Airframe
or Replacement Engine included in the Mortgage Estate, and shall specifically
mortgage such Aircraft, Replacement Airframe or Replacement Engine, as the case
may be, to Security Trustee; and

 

WHEREAS, the Mortgage relates to the Airframe and Engines described below and a
counterpart of the Mortgage is attached hereto and made a part hereof and this
Mortgage Supplement, together with such counterpart of the Mortgage, is being
filed for recordation on the date hereof with the FAA as one document.

 

NOW, THEREFORE, this Mortgage Supplement No. 1 witnesseth that, to secure (a)
the prompt payment of the principal of and the Breakage Amount (if any) and
interest on, and all other amounts due with respect to, all Notes from time to
time outstanding under the Mortgage and the performance and observance by
Borrower of all agreements, covenants and provisions for the benefit of the Note
Holders in the Mortgage, the Notes, the Loan Agreement and the other Operative
Documents, and the prompt payment and performance of any and all obligations
from time to time owing under the Mortgage, the Notes, the Loan Agreement or the
other Operative Documents by Borrower to the Note Holders, and (b) the prompt
payment when due of the principal of and the breakage amount (if any) and
interest on, and all other amounts due with respect to, all notes or loan
certificates, as the case may be, from time to time outstanding under a Related
Collateral Loan and the performance and observance by Borrower of all of the
agreements, covenants and provisions for the benefit of the certificate holders
or note holders, as the case may be, therein and in the “Operative Documents” as
such term is used in connection with such Related Collateral Loan, and the
prompt payment and performance of any and all obligations from time to time
owing thereunder by Borrower to the note holder or certificate holder, as the
case may be, therein and for the uses and purposes and subject to the terms and
provisions of the Mortgage, and in consideration of the premises and of the
covenants contained in the Mortgage, and of the acceptance of the Notes by the
Note Holders, and of the sum of $1 and other valuable consideration paid to
Borrower by Security Trustee at or before the delivery hereof, the receipt
whereof is hereby acknowledged, Borrower has granted, bargained, sold, assigned,
transferred, conveyed, mortgaged, pledged and confirmed, and does hereby grant,
bargain, sell, assign, transfer, convey, mortgage, pledge and confirm, unto
Security Trustee and its successors and assigns, for the security and benefit of
the Note Holders, in the trust created by the Mortgage a security interest in
and mortgage Lien upon, all estate, right, title and interest of Borrower in, to
and under the following described property:

 

--------------------------------------------------------------------------------


 


AIRFRAME

 

Four Airframes identified as follows:

 

Manufacturer

 

Model

 

FAA
Registration
Number

 

Manufacturer’s
Serial Number

 

Bombardier Inc.

 

CL-600-2B19

 

N698BR

 

7799

 

Bombardier Inc.

 

CL-600-2B19

 

N699BR

 

7801

 

Bombardier Inc.

 

CL-600-2B19

 

N709BR

 

7850

 

Bombardier Inc.

 

CL-600-2B19

 

N710BR

 

7852

 

 

together with all Parts, appliances, equipment, instruments and accessories
(including, without limitation, radio and radar) from time to time thereto
belonging, installed in or appurtenant to said Airframe.

 


AIRCRAFT ENGINES

 

Eight aircraft Engines identified as follows:

 

Manufacturer

 

Model

 

Manufacturer’s
Serial Numbers

 

Attached To
Airframe
With Serial
Numbers

 

General Electric Company

 

CF34-3B1

 

Left - 873761
Right – 873762

 

7799

 

General Electric Company

 

CF34-3B1

 

Left – 873767
Right – 873766

 

7801

 

General Electric Company

 

CF34-3B1

 

Left – 873903
Right – 873884

 

7850

 

General Electric Company

 

CF34-3B1

 

Left – 873885
Right - 873890

 

7852

 

 

together with all Parts, equipment and accessories thereto belonging, by
whomsoever manufactured, installed in or appurtenant to said aircraft Engines. 
Each Engine is of 750 or more rated take-off horsepower or the equivalent of
such horsepower.

 

Together with all substitutions, replacements and renewals of the property above
described, and all property that shall hereafter become physically attached to
or incorporated in the property above described, whether the same are now owned
by Borrower or shall hereafter be acquired by it.

 

TO HAVE AND TO HOLD all and singular the aforesaid property unto Security
Trustee, its successors and assigns, for the benefit and security of the Note
Holders for the uses and purposes and subject to the terms and provisions set
forth in the Mortgage.

 

2

--------------------------------------------------------------------------------


 

This Mortgage Supplement No. 1 shall be construed as supplemental to the
Mortgage and shall form a part thereof, and the Mortgage is hereby incorporated
by reference herein and is hereby ratified, approved and confirmed.

 

AND, FURTHER, Borrower hereby acknowledges that the Airframe and Engines
referred to in this Mortgage Supplement have been delivered to Borrower and are
included in the property of Borrower and are covered by all the terms and
conditions of the Mortgage and are subject to the Lien of the Mortgage.

 

[Remainder of Page Intentionally Blank – Signature Page Follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has caused this Mortgage Supplement No. 1 to be
duly executed by one of its officers thereunto authorized as of the day and year
first above written.

 

 

SKYWEST AIRLINES, INC.,

 

Borrower

 

 

 

 

 

By:

/s/ Michael J. Kraupp

 

 

Name:

Michael J. Kraupp

 

Title:

Vice President Finance and Assistant Treasurer

 

[Signature Page to Mortgage Supplement No. 1]

 

--------------------------------------------------------------------------------